  Case: 1:19-cv-04838 Document #: 152 Filed: 03/17/21 Page 1 of 17 PageID #:2754




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DISTRICT


 KRYSTAL ARCHIE, for herself and on behalf of
 her minor children, SAVANNAH BROWN,
 TELIA BROWN, and JHAIMARION                       Case No. 19 C 4838
 JACKSON,
                                                   Judge Gettleman
                   Plaintiffs,
                                                   Magistrate Judge Cummings
 v.

 THE CITY OF CHICAGO, et al.,

                  Defendants.


                         PLAINTIFFS’ REPLY IN SUPPORT OF
                     THEIR MOTION TO REASSIGN RELATED CASES




Counsel for Plaintiffs
Al Hofeld, Jr.
LAW OFFICES OF AL HOFELD, JR., LLC
30 N. LaSalle Street, Suite 3120
Chicago, IL 60602
(773) 241-5844
(312) 372-1766 (FAX)
al@alhofeldlaw.com



March 17, 2021
     Case: 1:19-cv-04838 Document #: 152 Filed: 03/17/21 Page 2 of 17 PageID #:2755




         Plaintiffs, through counsel, respectfully reply as follows to defendants’ opposition to

reassign cases under Local Rule 40.4:


I.       I N TR ODU C TI ON

         Plaintiffs’ motion requests that the four related cases, Blassingame, Harbin, Lyons, and

Vale, be reassigned to Judge Gettleman, who has the lowest-numbered case, Archie. In addition,

plaintiffs now respectfully move this Court to have Smith v. City of Chicago, et al., 21-cv-890

(N. D. Ill.), reassigned to this Court as well. Smith was filed February 27, 2021 and is also

related to Archie, Blassingame, Harbin, Lyons, and Vale. A copy of the Smith complaint is

attached hereto as Exhibit N. The same attorneys represent the parties in Smith.

         Archie, Blassingame, Harbin, Lyons, Vale, and Smith are so similar that they are

practically siblings, if not twins. Defendants vastly overstate the factual differences of each

search warrant incident, but their detailed recitation of each case’s facts shows that the cases

have the same legal issues and many of the same factual ones. (Response at 3-5, 7-14). Each

case involves a similar fact pattern: an officer gets information from an unreliable informant,

fails to verify that information, and then obtains and executes a search warrant on the residence

of an innocent family of color (no plaintiff, arrested, charged or even connected to the target);

during the execution of the warrant, officers break into the family’s home without knocking or

announcing and point guns directly at the family, including young children, verbally demean the

family, search the home, and damage or destroy the family’s personal property. Chicago

Department Superintendent David Brown recently acknowledged CPD’s pattern of executing

search warrants based on uncorroborated tips from informants, an allegation throughout all six

cases: “Over the years we have … become too reliant on informants without third party or

evidentiary corroboration.… CPD policy should require [corroboration] for all search warrants



                                                                                                    1
  Case: 1:19-cv-04838 Document #: 152 Filed: 03/17/21 Page 3 of 17 PageID #:2756




prior to [their] service without exception. Mayor Lightfoot Calls on Retired Judge to Investigate

Anjanette Young Case, CBS Chicago (Dec. 22, 2020),

https://chicago.cbslocal.com/video/5133941-mayor-lightfoot-calls-on-retired-judge-to-

investigate-anjanette-young-case/.

       The central claim against the City of Chicago is identical across six cases. In each, the

minor plaintiffs alone bring a Monell claim based on excessive force against them and the City’s

pattern of executing warrants in the wrong homes based on bad information. Each of these

Monell claims is founded on five allegations:

         1. Chicago has a de facto policy of using excessive force on children;
         2. Chicago has gaps in policies and training regarding the use of force on children,
            including the pointing of firearms;
         3. Chicago fails to investigate and discipline officers who use excessive force on
            children;
         4. Chicago has a de facto policy of applying for search warrants based on unreliable
            and unverified information from John Doe informants for officers are never
            investigated, disciplined or re-trained; and
         5. A code of silence pervades Chicago’s police accountability system.

                                                                       (Ex. A, ¶¶ 154-81; Ex. B-E).

The various plaintiffs’ claims against the defendant officers also share many commonalities. Of

the 39 claims brought against the officers, 37 are the same causes of action. While it is true that

some complaints allege one or two causes of actions that the others do not - for example, Archie

is the only complaint to allege battery - these cases share most of their DNA. They may not be

twins, but they are siblings. It therefore makes sense that they should each be overseen by the

same judge.

       The defendants begin their brief by asserting that plaintiffs seek not only to have the four

(now 5) cases reassigned but also consolidated for all purposes. (Defendants’ Brief at 1). This is

not true, and defendants seem not to understand the difference. Plaintiffs have not moved to

consolidate these cases for all purposes but merely to them reassigned to this Court. While it is
                                                                                                      2
     Case: 1:19-cv-04838 Document #: 152 Filed: 03/17/21 Page 4 of 17 PageID #:2757




true that all cases must be capable of being disposed of in a single proceeding, as set forth below

the case law is clear that the cases need not actually be disposed of in the same proceeding.


II.      A DD I TI ONA L L E GA L S TAN DAR D

         The primary concern on a motion to reassign is judicial efficiency. Global Patent

Holdings, L.L.C. v. Green Bay Packers, Inc., No. 00 C 4623, 2008 U.S. Dist. LEXIS 33296, at

*13 (N.D. Ill. April 23, 2008).


I II .   A R GU ME N T

A.       The Cases Are Related Because They Share The Same Issues of Fact and Law

         The Blassingame, Harbin, Lyons, Vale and Smith cases are related to Archie because they

share many of the same issues of fact and law. LR. 40.4(a)(2). Each involves an instance where

police officers used uncorroborated information from an informant to obtain a search warrant.

(Ex. A-E, N). Next, when executing these warrants, officers failed to knock and announce, and

held families of color at gunpoint—including children—while searching the families’ homes,

verbally demeaning them, and damaging or destroying their personal property. (Id.). Each case

revolves around the same Monell claim by the child plaintiffs, i.e., that Chicago police have a

custom of using excessive force against children that was the moving force behind officers

pointing of guns at the children and traumatizing them. (Ex. A, ¶¶ 154-181; Ex. B-E, N). Race

is an allegation and an issue in every complaint. (Ex. A-E, N).

         There is also substantial similarity and overlap among the claims against the officers in

all six cases. In total, there are 11 types of claims brought against the officers in these cases.

First, there are five federal claims brought under § 1983:

          1. Unlawful search, invalid warrant;
          2. Unlawful search, unreasonable manner of entry and search;
          3. Unlawful search, search without consent;

                                                                                                     3
     Case: 1:19-cv-04838 Document #: 152 Filed: 03/17/21 Page 5 of 17 PageID #:2758




              4. False arrest and imprisonment; and
              5. Unconstitutional seizure of property.

Second, there are six additional claims brought under state law:

              1.    Assault;
              2.    Battery;
              3.    False arrest and imprisonment;
              4.    Intentional infliction of emotional distress (IIED);
              5.    Trespass; and
              6.    Conversion.

As noted earlier, the six cases share almost all of these claims in common. They share more than

“some” of the same legal issues: they share most of them. Table 1 below illustrates this.1

                   Claims in Each Case     Archie   Blassingame   Harbin          Lyons            Vale
               Monell: Excessive Force     X        X             X               X                X
                   Respondeat Superior     X        X             X               X                X
                        Indemnification    X        X             X               X                X
                        Invalid Warrant    X        X             X               X                X
          Unreasonable entry & search      X                      X               X                X
                 Search without consent    X
           False arrest & imprisonment     X        X             X                                X
    Unconstitutional seizure of property   X        X             X               X
                                 Assault   X        X             X               X                X
                                 Battery   X
    False arrest & imprisonment (state)    X        X             X                                X
                                   IIED    X        X             X               X                X
                                Trespass   X        X             X               X
                            Conversion     X        X
                                                        Table 1

                                                                                                  (Ex. A-E).

Therefore, this Court should find that the cases are related under Local Rule 40.4(a)(3).




1
 Plaintiffs did not have time to add the Smith claims to the table, but it follows the mould: Monell
excessive force, unlawful search-invalid warrant, false arrest/false imprisonment (§1983), assault, false
arrest/false imprisonment (state law), intentional infliction of emotional distress, destruction of personal
property (state law), respondeat superior, and indemnification.


                                                                                                               4
     Case: 1:19-cv-04838 Document #: 152 Filed: 03/17/21 Page 6 of 17 PageID #:2759




B.       The Cases All Meet the First Three Requirements of Local Rule 40.4(b)

         Defendants do not contest that first requirement, that each case be pending in the same

court, is met here. LR 40.4(b)(1). The second requirement, that reassignment be likely to result

in substantial savings of judicial time and effort, is also satisfied here. LR 40.4(b)(2). As Table 1

illustrates, the causes of action in each of the complaints largely mirror each other. Analysis of

motions and discovery issues under these complaints by different judges would require

“considerable duplicative effort.” Sha-Poppin, 2020 U.S. Dist. LEXIS 249428, at *9 (N.D. Ill.

Sept. 4, 2020); see Anderson v. Cornejo, 199 F.R.D. 228, 263 (N.D. Ill. 2000). By reassigning

these five cases to join Archie, the District Court would save considerable time and effort. First,

as discussed in the motion, the Monell claim is identical in each case. By assigning these cases to

one judge, this Court will only have to rule on all Monell issues (in motions to dismiss, motions

to bifurcate, discovery motions and summary judgment) once as opposed to six times. The same

is true for the respondeat superior and indemnification claims against the City, as well as most of

the claims against the defendant officers. Even if there were substantial factual differences

between the cases, reassigning the cases to one judge would prevent duplicative legal research

and writing: instead of researching and writing about assault and IIED six times, for example,

this Court would only have to do so once.

         The defendants argue that the six cases are incapable of disposition in a single proceeding

because there are 21 plaintiffs and 81 defendants. (Response at 17, 19). While defendant is

wrong for the reasons explained below, the fact that there are so many parties with similar or

identical claims cries out for judicial economy through reassignment. What is more, putting all of

these cases under one judge would prevent inconsistent rulings on pending motions to dismiss

(Blassingame, Lyons, and Vale), pending motions to bifurcate (Archie and Harbin), and



                                                                                                      5
     Case: 1:19-cv-04838 Document #: 152 Filed: 03/17/21 Page 7 of 17 PageID #:2760




anticipated discovery motions (to disclose informant identity, to compel Monell discovery, to

establish safeguards for the children’s depositions) and motions for summary judgment.

         The defendants do not contest that the third requirement—that reassignment of related

cases would not cause substantial delay—is also met. LR 40.4(b)(3). The furthest along of these

cases, Archie and Harbin, have barely moved into written discovery. (Plaintiff’s Motion at 11). In

Blassingame, Lyons, and Vale, the parties are awaiting rulings on defendants’ motions to dismiss

while in Smith, plaintiffs are in the process of amending the complaint after which defendants are

expected to file motions to dismiss (as they have in every case). Courts have held that no

substantial delay would result in these circumstances. Murray v. America’s Mortg. Banc, Inc., No

03 C 5811, 2004 U.S. Dist. Lexis 3148, at * (N.D. Ill. March 1, 2004) (case where discovery has

just begun would not experience substantial delay if later related case were reassigned);

H.O.P.E., 2016 U.S. Dist. LEXIS 97713, at *20-21 (where parties are not near completion of

discovery, unlikely that substantial delay would result from reassigning later related cases still in

the pleading stage).


C.       Because the Cases Involve Fundamentally Similar Claims and Defenses, They Meet
         the Fourth Requirement of Local Rule 40.4(b)

         1. The Cases Involve Fundamentally Similar Claims and Defenses

         Defendants’ understanding of this requirement is fatally misconceived. Cases are capable

of disposition in the same proceeding if they involve “prima facie fundamentally similar claims

and defenses.” Global Patent Holdings, 2008 U.S. Dist. LEXIS 33296, at *12-13. In other

words, Rule 40.4(b)(4) does not require that the related cases be exactly identical. Pactiv Corp v.

Multisorb Technologies, Inc., No 10 C 461, 2011 U.S. Dist. LEXIS 15991, at *13-14 (N.D. Ill.

Feb. 15, 2011); Helferich Patent Licensing, L.L.C. v. N.Y. Times Co., No. 1:10-cv-04387, 2012

U.S. Dist. LEXIS 56151, at *10 (N.D. Ill. April 19, 2012).

                                                                                                    6
  Case: 1:19-cv-04838 Document #: 152 Filed: 03/17/21 Page 8 of 17 PageID #:2761




       As explained in plaintiffs’ motion, the central claim—the Monell claim—is identical in

all six of these cases. (Ex. A-E, N). Indeed, none of these cases can be resolved without

disposition of this central claim. Fairbanks Capital Corp. v. Jenkins, No. 02 C 3930, 2002 U.S.

Dist. LEXIS 26297, at *11 (N.D. Ill. Nov. 25, 2002). Nevertheless and in the alternative, even

without the Monell claim, the remaining claims are fundamentally similar. The respondeat

superior and indemnification claims against Chicago are the same type of claim. (Ex. A, ¶¶ 276-

281; Ex. B-E).

       The claims against the officers are also fundamentally similar. In all five cases, the

complaints allege § 1983 claims for unlawful searches due to invalid warrants and state law

claims for Assault, IIED and Trespass. (Ex. A, ¶¶ 191-269; Ex. B-E, N). Five cases share false

imprisonment claims under both section 1983 and state law. (Ex. A-C, E, N). And in each of

these cases the facts are fundamentally similar: officers obtained a search warrant based on an

uncorroborated tip from a John Doe informant and then forcibly entered the wrong home while

holding children and their parents at gunpoint, verbally mistreating them and searching and

damaging or destroying their personal property. (Ex. A-E, N).

       The defenses raised in these cases are also the same. Chicago’s answers in Archie and

Harbin are virtually identical. (Ex. H, I). In both, Chicago claims immunity under the same

provisions of the Tort Immunity Act, 745 ILCS 10/2-109 and 10/2-202. In both, Chicago cites

the same cases for each of its defenses. None of this is surprising, as the city is represented by

the same law firm, Klein, Thorpe, & Jenkins in both cases, as well as in Blassingame, Lyons and

Smith. And, while Chicago has yet to provide answers in Blassingame, Lyons, Vale, and Smith,

there is little reason to expect any change because it filed the same defenses to the same claims in




                                                                                                     7
  Case: 1:19-cv-04838 Document #: 152 Filed: 03/17/21 Page 9 of 17 PageID #:2762




the Mendez and Tate cases. (Exhibits Q and R). In Vale, the City is represented by in-house

corporation counsel.

        In all six cases, the defenses raised by the defendant officers, all of whom are represented

by Querrey & Harrow, are also the same. Indeed, the officers’ answers in Archie and Harbin

raise the same defenses in the same words. (Ex. J, K). Both answers raise the defenses of

qualified immunity and immunity under the Tort Liability Act, and both cite the same cases.

(Id.). As the same firm represents all officers in all five of these cases, there is little reason to

expect the officers in Blassingame, Lyons, Vale, and Smith to file a different answer to the same

claims, especially because it filed the same defenses to the same claims in the Mendez and Tate

cases. (Exhibits S and T).

        The fact that the defendants are represented by the same attorneys in all cases is yet

another factor weighing in favor of reassignment. Murray, 2004 U.S. Dist. LEXIS 3148 at *7

(where same law firms represent the parties and will likely file identical briefs, judicial economy

is promoted by reassignment). Defendants have already filed identical motions to bifurcate and

highly similar motions to dismiss that make many of the same arguments (most recently in Vale),

(Ex. G, M, O and P), arguments that the Archie and Harbin courts have mostly rejected. Archie

v. City of Chicago, 2020 U.S. Dist. LEXIS 176221 (N. D. Ill. Sept. 25, 2020); Harbin v. City of

Chicago, 2020 LEXIS 213712 (N. D. Ill. Nov. 16, 2020). Without reassignment, there is a real

risk of divergent rulings and multiple appeals on the same factual and legal issues.


        2. That Some Additional Facts or Issues May Need To Be Determined as to Individual
           Plaintiffs and Defendants Does Not Prevent Resolution in the Same Proceeding

        The defendants make much of the factual differences in each search warrant incident.

(Defendant’s Motion at 1). Citing no authority anywhere in their brief, they claim that Rule

40.4(b)(4) requires that all of the claims in the cases can be disposed of in a single proceeding.

                                                                                                        8
 Case: 1:19-cv-04838 Document #: 152 Filed: 03/17/21 Page 10 of 17 PageID #:2763




(Defendant’s Motion at 6). On the contrary, Rule 40.4 does not require “proof that the cases can

or should be consolidated.” Fairbanks, U.S. Dist. LEXIS 26297, at *10-11; Peery v. Chicago

Housing Authority, No 13-cv-8413, 2013 U.S. Dist. LEXIS 138589, at *6-7 (N.D. Ill. Sept. 26,

2013). Reassignment “does not inexorably lead to their consolidation for all purposes.”

Fairbanks, U.S. Dist. LEXIS 26297, at *10. It is not a requirement that all parts of all six cases

are able to be tried together. Plaintiffs do not advocate a single trial for all claims as defendants

misstate. (Response at 19). So long as the core issues are the same, the cases are “susceptible”

to disposition in a single proceeding for purposes of Rule 40.4. Peery, 2013 U.S. Dist. LEXIS

138589, at 6-7.

       For example, in Anderson v. Cornejo, a class of African-American women sued US

Customs Service employees for violating their 4th Amendment rights to be free from

unreasonable searches. Anderson, 199 F.R.D. 228. According to the plaintiffs, the Customs

Service had performed unreasonable and non-routine strip-searches of African-American women

at Chicago O’Hare International Airport. Id. at *238. As it turned out, shortly before the

Anderson case was filed, another woman filed a similar suit against the Customs Service

employees. Id. at *262. Even though the claims in Anderson did not completely overlap with the

claims in the related case, the court ruled that “common issues of law and fact … can be resolved

in a single proceeding even if some additional facts also have to be determined as to each

individual plaintiff.” Id. The court in Helferich reached a similar conclusion, holding that one

party having more claims than another does not prevent their claims from being resolved in the

same proceeding. Helferich, 2012 U.S. Dist. LEXIS 56151, at *10.

       In this instance, while it is certainly true that there are factual differences among the

search warrant incidents in the six cases, these differences do not prevent the cases from being



                                                                                                        9
 Case: 1:19-cv-04838 Document #: 152 Filed: 03/17/21 Page 11 of 17 PageID #:2764




resolved in a single proceeding for purposes of Rule 40.4. That the facts in Archie involve not

one but three botched search warrants means that some additional facts may need to be

determined as to the Archie plaintiffs, not that Archie cannot be disposed of with the other cases.

That the Archie plaintiffs have a couple of claims they do not share with the other plaintiffs—

battery and search without consent in one raid—does not mean the case is not susceptible of

being resolved in the same proceeding with other cases.

       The same holds true for differences in the six Monell claims, to the extent there are any

significant differences. For example, defendants point out that the Monell periods differ across

the cases and argue that this prevents disposition in a single proceeding. (Defendant’s Motion at

1-5). They argue that different policies and training curriculums existed at different times during

the varying Monell periods. (Defendant’s Motion at 1-5). This argument fails for four reasons.

First, the Monell periods overlap significantly. (Plaintiff’s Motion at 5). For Archie and Harbin,

the period is from 2013-2019. For Lyons and Vale, it is from 2014-2020. For Blassingame, it is

from 2009-2015, and for Smith it is 2011-2017. So, four of the six cases completely overlap for

five years; the other two also overlap with each other for four years and with the first four cases

for two years. Second, “the Monell period” that plaintiffs allege in each case is of course a

somewhat arbitrary and flexible device chosen by plaintiffs to manage Monell discovery. There is

no legal rule committing the parties to a six-year Monell period in each case; it could be

shortened or lengthened. In fact, in each case plaintiffs’ allegation is that the City had the alleged

policies “for more than six years preceding the incident.” (Ex. A-E, N). If the cases are

reassigned such that Monell discovery is conducted in all cases simultaneously, then there is

nothing preventing plaintiffs or the parties from achieving efficiency through devising a single

“super-Monell period” ranging from roughly 2011-2020. Third, the fact that there may have been



                                                                                                   10
    Case: 1:19-cv-04838 Document #: 152 Filed: 03/17/21 Page 12 of 17 PageID #:2765




minor differences training curriculums in 2020, at the tail end of the later Monell periods, means

only that there are minimal additional facts to be determined in a couple of cases, namely Lyons

and Vale.2 This does not prevent disposition in a single proceeding. Finally, reassigning all of

these cases to the same judge would make coordinating discovery much easier and more

efficient. In fact, defendants do not oppose coordinated discovery on the common Monell claim

in the six cases. (Response at 5; Ex. L). Given that the Monell claims are the same, it is also true

that the scope of relevant documents, the document custodians, and the 30(b)(1) and (6) Monell-

related witnesses will be the same in each case. Reassignment would allow the discovery

process to be streamlined under one judge, who would rule on the inevitable Monell discovery

disputes for all six cases. And instead of subjecting the City and each Monell witness to six

different depositions, there would be only one.

          Furthermore, the core claims are the same across the cases. Brought by the children in

each case, the Monell claims, which are the most complex, are identical. The defendants admit as

much in their motion for a coordinated pretrial proceeding. (Ex. L, ¶¶ 8-13). The same issues will

arise for each Monell claim: did Chicago officers have a practice of using excessive force

against children? Did the City effectively investigate and discipline officers in such incidents?

Did CPD ever change its policies and training in response to incidents of excessive force against

children? Were its policymaking officials aware of a pattern of excessive force against children?

Reassignment would allow one judge to rule on each of these factual and legal issues only once

and would prevent inconsistent rulings.




2
    Defendants admit Vale and Lyons are related. (Response at 4-5, 17, 18).


                                                                                                    11
 Case: 1:19-cv-04838 Document #: 152 Filed: 03/17/21 Page 13 of 17 PageID #:2766




       Similarly, the core claims against the defendant officers—invalid search under an invalid

warrant and unreasonable manner of entry and search—will require the Court to address the

same issues in each case: is the uncorroborated information from an informant sufficient for

probable cause? Is pointing a gun at a child reasonable under the Fourth Amendment? Is such

conduct willful and wanton under the Tort Immunity Act? Do officers who execute an invalid

search warrant commit a trespass? Reassignment would allow one judge to rule on each of these

legal issues only once and would prevent inconsistent rulings.


       3. Any Concern That the Monell Claims Will Be Bifurcated Is Unfounded

       Although defendants do not raise it, a theoretical argument potentially preventing the six

cases from being found to be related and/or from being susceptible to being disposed of in a

single proceeding is the possibility that one or more of the Monell claims could be stayed and/or

bifurcated. This concern is unfounded. In two other cases with identical Monell claims, courts

recently denied the same standard motions to bifurcate that the City filed in Archie and Harbin

(and that the City would file in the four cases because it files it in every Monell case). Tate v. City

of Chicago, 2019 U.S. Dist. LEXIS 84272 (N.D. Ill. May 20, 2019); Mendez v. City of Chi., 2020

U.S. Dist. LEXIS 52418 (N.D. Ill. March 26, 2020). A court will not grant a motion to stay and

bifurcate a Monell claim unless the moving party can show that 1) bifurcation is necessary to

prevent prejudice to a party or ensure judicial economy; and 2) the non-moving party will not be

unfairly prejudiced. Tate, 2019 U.S. Dist. LEXIS 84272, at *9-18. In Tate, the plaintiffs sued

Chicago and several police officers under virtually all of the same claims advanced here. The

minor plaintiffs alleged Monell liability against Chicago for its “de facto policy and practice of

not avoiding unnecessary uses of force against children.” Tate, 2019 U.S. Dist. LEXIS 84272, at

*8-9. Against the officers, the plaintiffs alleged claims “including unlawful search, false arrest,


                                                                                                      12
    Case: 1:19-cv-04838 Document #: 152 Filed: 03/17/21 Page 14 of 17 PageID #:2767




assault, intentional or negligent infliction of emotional distress, and trespass.” Id. Mendez

involved similar claims. Mendez, 2020 U.S. Dist. LEXIS 52418, at *4-5. In both cases, the

defendants moved to bifurcate and stay the Monell claim, arguing that failure to do so would

allow a jury to impute evidence admitted against the city to the officers and vice versa. Tate,

2019 U.S. Dist. LEXIS 84272, at *8-9; Mendez, 2020 U.S. Dist. LEXIS 52418, at *15-16.

        The Tate court stressed that bifurcation of the Monell claim was not necessary to prevent

prejudice to the defendants because limiting instructions would suffice. Tate, 2019 U.S. Dist.

LEXIS 84272, at *8-9. The Mendez court agreed. Mendez, 2020 U.S. Dist. LEXIS 52418, at

*16. The defendants in the present cases can stave off prejudice in the same way - through

motions in limine and limiting instructions. Bifurcation is simply not necessary.3

        In Tate and Mendez, defendants also unsuccessfully argued that bifurcation would

preserve judicial economy. There, the city claimed that litigating the Monell claims would be

unnecessary if the claims against the individual officers failed. Mendez, 2020 U.S. Dist. LEXIS

52418, at *8-9; Tate, 2019 U.S. Dist. LEXIS 84272, at *11-14. The rationale behind this

argument is to prevent inconsistent verdicts. That is, if the city is held liable for excessive force

even though its officers are not, this would create an impermissible, inconsistent verdict. Thomas

v. Cook Cty. Sheriff's Dep't, 604 F.3d 293, 305 (7th Cir. 2009). Neither the Tate nor the Mendez

court found this argument persuasive because in both cases, even if the officers were not found

liable for any of the claims against them, the city could still be found liable without contradicting

the verdicts for the officers. Mendez, 2020 U.S. Dist. LEXIS 52418, at *9-13; Tate, 2019 U.S.



3
  This point also addresses the defendants’ claim that reassignment would result in unfair prejudice to “the
parties,” to the extent that this argument by defendants makes any sense at all, since they do not ever
identify any specific, unfair prejudice to them. (Response at 18-19). Plaintiffs do not see any for
themselves or defendants. In any event, prejudice is not the standard here. Rule 40.4 is purely
procedural.

                                                                                                         13
 Case: 1:19-cv-04838 Document #: 152 Filed: 03/17/21 Page 15 of 17 PageID #:2768




Dist. LEXIS 84272, at *13-14. This is because the complaints in both Tate and Mendez were

structured “in a way that makes the Monell claim independent from any finding of liability on the

claims against Defendant Officers.” Mendez, 2020 U.S. Dist. LEXIS 52418, at *11.

       Crucially, here, too, all complaints are structured in a way that makes the Monell claim

independent from the claims against the officers. (Ex. A – E, N). In fact, the complaints are

structured in exactly the same way as the complaints in Tate and Mendez. (Id.). The Monell

claim of excessive force—the same claim in Tate and Mendez—is independent of the claims

against the officers; the children do not have a separate § 1983 claim against the officers for

excessive force. (Id.). Thus, the argument that bifurcation will promote judicial economy in

Archie, Harbin, Blassingame, Vale, Lyons and/or Smith fails. On the contrary, bifurcating Monell

claims would lead to less judicial economy because it would simply postpone Monell discovery

and, in any event, would result in unnecessary discovery disputes concerning Monell versus non-

Monell discovery. Tate, 2019 U.S. Dist. LEXIS 84272, at *15. This problem would be

exacerbated when, as here, “there is an overlap in the witnesses, experts, and evidence that

would be involved in each phase of the litigation.” Id.

       Finally, in both Tate and Mendez the courts found that bifurcation would unfairly

prejudice the plaintiffs. Mendez, 2020 U.S. Dist. LEXIS 52418, at *15-18; Tate, 2019 U.S. Dist.

LEXIS 84272, at *16-18. The Tate and Mendez children had an interest in police reform behind

their Monell claims. They wanted a judgment against Chicago because it could deter similar

misconduct. Id. Bifurcation would have been a de facto dismissal of the children’s Monell claim

and would have prevented them from pursuing reform. Mendez, 2020 U.S. Dist. LEXIS 52418 at

*17. The plaintiffs in Archie, Blassingame, Harbin, Lyons, Vale and Smith have the same interest




                                                                                                  14
 Case: 1:19-cv-04838 Document #: 152 Filed: 03/17/21 Page 16 of 17 PageID #:2769




in institutional reform. Bifurcating their Monell claims would unfairly prejudice them by

preventing them from pursuing the claim that is of most value to them.

       These cases are close siblings of Mendez and Tate. As in those cases, none of the

requirements for bifurcation are satisfied by any of the six cases here. Therefore, it is unlikely

that any court would bifurcate and stay the Monell claim in these cases. Because of this, there is

no reason these cases are not related and/or could not be resolved in a single proceeding.


IV.    C ON CL US I ON

       For at least the reasons stated above, the plaintiffs respectfully request that this Court

reassign Blassingame, Harbin, Lyons, Vale and Smith to its Calendar.



                                               Respectfully submitted,



                                               s/Al Hofeld, Jr.
                                               Al Hofeld, Jr.

Samuel Kennedy
Al Hofeld, Jr.
LAW OFFICES OF AL HOFELD, JR., LLC
30 N. LaSalle Street, Suite #3120
Chicago, Illinois 60602
(773) 241-5844
Fax - 312-372-1766
al@alhofeldlaw.com


          NOTICE OF FILING AND CERTIFICATE OF SERVICE BY ELECTRONIC
                                 MEANS

                I, Al Hofeld, Jr., an attorney for plaintiffs, hereby certify that on March 17, 2021,
filing and service of the foregoing Plaintiffs’ Reply in Support of Their Motion to Reassign
Related Cases was accomplished pursuant to ECF as to Filing Users, and I shall comply with LR
5.5 and the Federal Rules of Civil Procedure as to service on any party who is not a Filing User
or represented by a Filing User.


                                                                                                     15
 Case: 1:19-cv-04838 Document #: 152 Filed: 03/17/21 Page 17 of 17 PageID #:2770




                                           s/Al Hofeld, Jr.
                                           Al Hofeld, Jr.
Al Hofeld, Jr.
LAW OFFICES OF AL HOFELD, JR., LLC
30 N. LaSalle Street, Suite #3120
Chicago, Illinois 60602
(773) 241-5844
Fax - 312-372-1766
al@alhofeldlaw.com




                                                                               16
